Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2006

Ygana v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2757




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Ygana v. Atty Gen USA" (2006). 2006 Decisions. Paper 1699.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1699


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 04-2757


                                 EFREN YGANA,

                                              Petitioner

                                         v.

        *ALBERTO R. GONZALES, Attorney General Of the United States

                                              Respondent

                         *Submitted pursuant to Rule 43c, F.R.A.P.


                       On Petition for Review of an Order of
                        The Board of Immigration Appeals
                                (No. A29-053-224)


                    Submitted Under Third Circuit LAR 34.1(a)
                                January 12, 2006

            Before: BARRY, AMBRO and ALDISERT, Circuit Judges

                              (Filed: January 31, 2006)


                                     OPINION


AMBRO, Circuit Judge

     Efren Ygana petitions us to review the decision of the Board of Immigration
Appeals (“BIA”) affirming the decision of the Immigration Judge (“IJ”) denying Ygana’s

motion for reconsideration of the IJ’s order of removal. For the reasons below, we deny

Ygana’s petition for review.

                                             I.

       As we write solely for the parties, only a brief summary of the pertinent facts is

necessary. Ygana is a native and citizen of the Philippines who entered the United States

as a non-immigrant visitor for business in April 1988, and was authorized to stay only

until May 18, 1988. Ygana stayed beyond this date without permission to do so, without

filing any asylum, or other preclusion of removal, petition.1 As a result, on March 7,

2002, Ygana was served with a notice to appear, alleging he was subject to removal,

pursuant to 8 U.S.C. § 1227(a)(1)(B), for remaining in the United States for longer than

his visa permitted. Ygana conceded removability, and reapplied for an adjustment of

status to that of a lawful permanent resident on the basis of an approved labor

certification. Ygana also sought voluntary departure as an alternative to removal.

       At the removal hearing, the IJ denied Ygana’s reapplication for adjustment of

status and declined to grant voluntary departure. Ygana did not appeal the IJ’s decision to

the BIA. Instead, he filed a motion for reconsideration before the IJ. When the IJ

rejected Ygana’s motion, he appealed to the BIA, and it affirmed the denial of the motion




       1
         In 1999, Ygana applied for an adjustment of status to that of a lawful permanent
resident, but he withdrew his application in January 2002.

                                             2
for reconsideration without a separate opinion. Ygana filed a timely petition for review

from this affirmance.

                                              II.

       The Government asserts we do not have jurisdiction to review the order of removal

by the IJ. This assertion we review de novo. Nugent v. Ashcroft, 367 F.3d 162, 165 (3d

Cir. 2004). The context is that the Government claims that Ygana waived his appeal of

the order of removal, as he failed to appeal that decision to the BIA within 30 days as

required by 8 C.F.R. § 1003.38(b). It also contends that he failed to comply with the

administrative exhaustion requirements of 8 U.S.C. § 1252(d)(1), which provides that “[a]

court may review a final order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”

       We agree. It is uncontested that Ygana did not appeal the IJ’s order of removal to

the BIA and appealed only the denial of the motion to reconsider. The Supreme Court

has held that the filing of a motion to reconsider a final order does not toll the period for

seeking judicial review of the underlying order. Stone v. INS, 514 U.S. 386, 395 (1995);

see also Nocon v. INS, 789 F.2d 1028, 1033 (3d Cir. 1986). Accordingly, in the absence

of a timely petition for review of the IJ’s order, we lack jurisdiction to consider the merits

of Ygana’s application for adjustment of status and request for voluntary departure.

                                             III.

       As to what is before us (the denial of the motion to reconsider), the Government



                                              3
contends that Ygana waived any claim regarding that motion by failing to argue it in his

brief to our Court, instead limiting his argument to a challenge to the IJ’s order of

removal.2

       We agree here as well. “It is well settled that an appellant’s failure to identify or

argue an issue in his opening brief constitutes waiver of that issue on appeal.” United

States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005); see also Lie v. Ashcroft, 396 F.3d 530,

532 n.1 (3d Cir. 2005) (holding alien’s claim waived when she did not raise any

argument, except by mentioning the applicable statute in her concluding paragraph, or

rebut in her reply brief the Government’s argument that she had waived the issue). Ygana

does not mention the motion to reconsider in his opening brief. Likewise, in his reply

brief Ygana does not argue that the BIA (or the IJ) abused its discretion in denying

reconsideration; he claims only that petitioning from the removal order and petitioning

from the denial of the motion to reconsider are “substantively the same,” and the

“procedural difference between the two . . . does not impact the valid substantive

argument brought before this Court.”

       This is incorrect. A petition for review from a decision on the merits is not

interchangeable with petitioning from the BIA’s denial of a subsequent motion to



       2
       The Government additionally asserts that, under I.C.C. v. Bhd. of Locomotive
Eng’rs, 482 U.S. 270, 279 (1987), when an administrative agency denies a motion urging
reconsideration based on a claim of error in its prior decision, and the agency did nothing
more than summarily deny reconsideration, the decision is not subject to review. Because
Ygana waived his challenge to the denial of reconsideration, we do not reach this issue.

                                              4
reconsider. Rather, they are distinct petitions that must be reviewed separately. See

Stone, 514 U.S. at 405-06; Nocon, 789 F.2d at 1033. By not addressing the denial of his

motion to reconsider, and instead challenging the merits of the IJ’s removal order, Ygana

has waived his opportunity to have us consider his challenge to the denial of

reconsideration. Our Court observed in Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir.

1993), that the federal appellate rules and our local rules require petitioners to set out the

issues raised on appeal and to present arguments in support of them in their brief. We

stated that “[i]t is well settled that if an appellant fails to comply with those requirements

on a particular issue, the appellant normally has abandoned and waived that issue on

appeal and it need not be addressed by the court of appeals.” Id. Here, Ygana has not

complied with these requirements. For that reason, we will deny the petition for review.

                                              IV.

       Ygana waived his claims regarding the IJ’s order of removal by failing to appeal it

to the BIA and we therefore have no jurisdiction to review the IJ’s order (including the

alternative request for voluntary departure). Put simply, this matter is not before us.

       Ygana also waived any challenge to the denial of his motion for reconsideration —

the only matter before us— by failing to raise any such challenge in his petition for

review. We accordingly deny his petition for review.




                                               5